UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5251



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE MACK PURNELL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00770-TLW)


Submitted:   May 30, 2007                  Decided:   July 11, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina, Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie Mack Purnell, Jr. appeals his 118-month sentence

imposed following his guilty plea and convictions for robbery,

aiding and abetting a carjacking, and a firearm offense.                His

attorney filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967).      Though notified of his opportunity to file a pro se

supplemental brief, Purnell has not done so.            The Government has

declined to file a reply brief.         Finding no reversible error, we

affirm.

            Purnell suggests that the district court erred by not

fully complying with Fed. R. Crim P. 11 at the guilty plea hearing.

Contrary    to   this   assertion,    the    district   court   meticulously

followed Rule 11 to ensure that Purnell fully understood the

significance of his guilty plea and that the plea was knowing and

voluntary.       After questioning Purnell about the charges, his

attorney’s services, the rights that he was giving up by pleading

guilty, the advisory guidelines ranges, the maximum penalties, and

relevant conduct, the court found Purnell fully competent and

capable of entering an informed plea.            The district court fully

complied with its Rule 11 obligations, and we find this issue

meritless.

            Purnell also suggests that the district court erred by

violating the requirements of 18 U.S.C. § 3553(a) in fashioning a

sentence.     After United States v. Booker, 543 U.S. 220 (2005), a


                                     - 2 -
district court is no longer bound by the range prescribed by the

sentencing    guidelines.        However,   in    imposing     a     sentence

post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and § 3553(a). United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).              This court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed   range   and   is   reasonable.”     Id.   at    433    (internal

quotation marks and citation omitted).          “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’” Moreland,
437 F.3d at 432 (quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

            Here, the district court sentenced Purnell post-Booker

and appropriately treated the guidelines as advisory.              The court

sentenced Purnell after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Purnell’s    seventy-eight-month     sentence    for   the    robbery    and

carjacking convictions is below both the appropriate guidelines


                                  - 3 -
range and twenty-year statutory maximum sentence.   See 18 U.S.C.A.

§ 1951(a) (West Supp. 2006).    Purnell’s sentence of forty months

for the firearms offense is likewise below guidelines range and the

statutory maximum.   The court determined that it should depart

based upon Purnell’s willingness to cooperate and assist the

Government in its case against his relative, his immediate remorse

and withdrawal from the criminal activity, his lack of criminal

history, and his youth.    Neither Purnell nor the record suggests

any information so compelling to rebut the presumption that his

sentence was reasonable.   We accordingly conclude the sentence was

reasonable and affirm.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Purnell’s convictions and sentence.    This court

requires that counsel inform Purnell, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Purnell requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Purnell.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          AFFIRMED


                               - 4 -